Not for Publication in West’s Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-2278

                          NATHANIEL COOPER,

                        Plaintiff, Appellant,

                                     v.

                   ELAINE L. CHAO, SECRETARY,
               UNITED STATES DEPARTMENT OF LABOR,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph A. DiClerico, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
                 Campbell, Senior Circuit Judge,
                    and Lipez, Circuit Judge.




     Nathaniel Cooper on brief pro se.
     Thomas P. Colantuono, United States Attorney, and Robert J.
Rabuck, Assistant U.S. Attorney, on brief for appellee.



                             July 24, 2003
      Per Curiam.      Pro se plaintiff-appellant Nathaniel Cooper

("Cooper") appeals from the dismissal of his complaint against the

United States Department of Labor ("DOL") for lack of subject

matter   jurisdiction.        Where      the   question      of       subject    matter

jurisdiction focuses on "pure (or nearly pure) questions of law,"

we review the district court's decision de novo.                         Gonzalez v.

United States, 284 F.3d 281, 287 (1st Cir. 2002).                  We are obligated

to construe a pro se complaint liberally, Ayala Serrano v. Lebron

Gonzalez, 909 F.2d 8, 15 (1st Cir. 1990), treating all well-pleaded

factual allegations as true and drawing all reasonable inferences

in the plaintiff's favor, Aversa v. United States, 99 F.3d 1200,

1210 (1st Cir. 1996). After carefully reviewing the parties' briefs

and   the   record,   we   affirm        the   dismissal      of      the   complaint

essentially for the reasons stated in the magistrate judge's July

22, 2002 report and recommendation.               We add only the following

comments.

      As the lower court correctly noted, the Federal Employees'

Compensation   Act    ("FECA"),      5   U.S.C.   §   8101    et       seq.,    is   the

exclusive avenue of redress for a federal employee's claim against

the government for a work-related injury.              See Lockheed Aircraft

Corp. v. United States, 460 U.S. 190, 193-94 (1983).                            We have

recognized only one exception to FECA's clear mandate prohibiting

judicial    review:   where    the       plaintiff    makes       a    specific      and

substantive claim of the deprivation of his constitutional rights.


                                         -2-
See Paluca v. Secretary of Labor, 813 F.2d 524, 527 (1st Cir. 1987)

(holding     that   district    courts       have   jurisdiction   to    review

Secretary's compliance with Constitution in its administration of

FECA).     Cooper has made no such claim here.

      A complaint must set forth specific allegations sufficient to

support a claim.      See Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir.

1996) (noting that "bald assertions, unsupportable conclusions,

periphrastic circumlocutions, and the like need not be credited").

Cooper's complaint does not explicitly allege any constitutional

violation.      Moreover, the complaint lacks any reference to the

United States Constitution, and does not invoke any term or phrase

commonly associated with a constitutional right sufficient to allow

the court to infer that such a claim was being alleged.

      On appeal, Cooper argues that he did, in fact, assert a due

process violation when he alleged that the DOL's Office of Workers'

Compensation Programs ("OWCP") tampered with his file "as a tactic

to intentionally delay the processing of this claim."                   Cooper's

allegation, however, is merely a bald assertion that does not pass

muster as a well-pleaded factual averment. See id. Cooper alleged

no facts to even suggest any improper conduct by the OWCP, let

alone conduct egregious enough to constitute a constitutional

violation.      Indeed, the only "evidence" in support of his claim is

a   newspaper    article   on   a   wholly    unrelated   case   involving   an

attorney for the Board of Veterans Affairs who had tampered with


                                      -3-
veterans' files.

     Cooper     also   tries   on    appeal   to    present      additional

constitutional    challenges   to   the   OWCP's   denial   of   benefits,

invoking the Fourth, Fifth and Fourteenth Amendments.                 These

arguments were not raised below, and, therefore, are deemed waived.

See, e.g., United States v. Bongiorno, 106 F.3d 1027, 1034 (1st

Cir. 1997) (noting that constitutional arguments not raised in the

lower court cannot be advanced on appeal). Moreover, because these

arguments are vague and cryptic, they are waived for this reason as

well.    See id. (noting that issues raised on appeal in perfunctory

manner are deemed waived).     Accordingly, the lower court correctly

ruled that it lacked subject matter jurisdiction over Cooper's

claims.

        Cooper's motion for expedited review of his appeal is denied

as moot.

     The judgment of the district court is affirmed.




                                    -4-